Exhibit 10.1

Catalyst Pharmaceutical Partners, Inc.

355 Alhambra Circle, Suite 1500

Coral Gables, Florida 33134

Gentlemen:

The undersigned (the “Investor”) hereby confirms its agreement with Catalyst
Pharmaceutical Partners, Inc., a Delaware corporation (the “Company”), as
follows:

1. This Subscription Agreement, including the Terms and Conditions For Purchase
of Securities attached hereto as Annex I (collectively, (this “Agreement”) is
made as of the date set forth below between the Company and the Investor.

2. The Company has authorized the sale and issuance to certain investors of up
to an aggregate of (i) 4,000,000 shares (the “Shares”) of its common stock, par
value $0.001 per share (the “Common Stock”) and (ii) warrants (each, a “Warrant”
and, collectively, the “Warrants”) to purchase up to an aggregate of 1,200,000
shares of Common Stock (the “Warrant Shares”), in substantially the form
attached hereto as Exhibit B. Each Investor will receive 0.30 of a Warrant to
purchase one Warrant Share for each Share purchased by the Investor at an
aggregate initial public offering price of $1.50. (the “Purchase Price”). The
Shares, the Warrants and the Warrant Shares are collectively referred to herein
as the “Securities”.

3. The offering and sale of the Securities (the “Offering”) are being made
pursuant to (1) an effective Registration Statement on Form S-3, File
No. 333-170945 (the “Registration Statement”) filed by the Company with the
Securities and Exchange Commission (the “Commission”) (including the prospectus
contained therein (the “Base Prospectus”), (2) if applicable, certain “free
writing prospectuses” (as that term is defined in Rule 405 under the Securities
Act of 1933, as amended (the “Securities Act”)), that have been or will be filed
with the Commission and delivered to the Investor on or prior to the date hereof
(the “Issuer Free Writing Prospectus”), containing certain supplemental
information regarding the Securities, the terms of the Offering and the Company
and (3) a Prospectus Supplement (the “Prospectus Supplement” and together with
the Base Prospectus, the “Prospectus”) containing certain supplemental
information regarding the Securities and terms of the Offering that has been or
will be filed with the Commission and delivered to the Investor (or made
available to the Investor by the filing by the Company of an electronic version
thereof with the Commission).

4. The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor the Shares and the
Warrants set forth below for the aggregate Purchase Price set forth below. The
Shares and the Warrants shall be purchased pursuant to the Terms and Conditions
for Purchase of Securities attached hereto as Annex I and incorporated herein by
this reference as if fully set forth herein. The Investor acknowledges that
the Offering is not being underwritten by the placement agent (the “Placement
Agent”) named in the Prospectus Supplement and that there is no minimum offering
amount.



--------------------------------------------------------------------------------

5. The manner of settlement of the Shares purchased by the Investor shall be
determined by such Investor as follows (check one):

 

[    ] A. [    ] A. Delivery by crediting the account of the Investor’s prime
broker (as specified by such Investor on Exhibit A annexed hereto) with the
Depository Trust Company (“DTC”) through its Deposit/Withdrawal At Custodian
(“DWAC”) system, whereby Investor’s prime broker shall initiate a DWAC
transaction on the Closing Date using its DTC participant identification number,
and released by Continental Stock Transfer & Trust Company, the Company’s
transfer agent (the “Transfer Agent”), at the Company’s direction. NO LATER THAN
ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND
THE COMPANY, THE INVESTOR SHALL:

 

  (I) DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED
WITH THE SHARES ARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE TRANSFER AGENT
TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND

 

  (II) REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE SHARES AND THE WARRANTS BEING PURCHASED BY THE INVESTOR
TO THE FOLLOWING ACCOUNT:

[To be separately provided to the Investor]

—OR—

 

[    ] B. [    ] B. Delivery versus payment (“DVP”) through DTC (i.e., on the
Closing Date, the Company shall issue Shares registered in the Investor’s name
and address as set forth below and released by the Transfer Agent directly to
the account(s) at Roth Capital Partners, LLC (“Roth”) identified by the
Investor; upon receipt of such Shares, Roth shall promptly electronically
deliver such Shares to the Investor, and simultaneously therewith payment shall
be made by Roth by wire transfer to the Company). NO LATER THAN ONE (1) BUSINESS
DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE
INVESTOR SHALL:

 

  (I) NOTIFY ROTH OF THE ACCOUNT OR ACCOUNTS AT ROTH TO BE CREDITED WITH THE
SHARES BEING PURCHASED BY SUCH INVESTOR, AND

 

  (II) CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT ROTH TO BE CREDITED WITH THE
SHARES BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE EQUAL TO THE
AGGREGATE PURCHASE PRICE FOR THE SHARES AND WARRANTS BEING PURCHASED BY THE
INVESTOR.

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER. IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE



--------------------------------------------------------------------------------

PURCHASE PRICE FOR THE SHARES AND THE WARRANTS OR DOES NOT MAKE PROPER
ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES AND THE WARRANTS MAY
NOT BE DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED
FROM THE CLOSING ALTOGETHER.

6. The executed Warrants shall be delivered to the Investor by mail, registered
in such names and sent to such address as specified by the Investor below.

7. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”) or
an Associated Person (as such term is defined under the FINRA’s NASD Membership
and Registration Rules Section 1011) as of the Closing, and (c) neither the
Investor nor any group of Investors (as identified in a public filing made with
the Commission) of which the Investor is a part in connection with the Offering,
acquired, or obtained the right to acquire, 17.5% or more of the Common Stock
(or securities convertible into or exercisable for Common Stock) or the voting
power of the Company on a post-transaction basis. Exceptions:

 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

8. The Investor represents that it has received (or otherwise had made available
to it by the filing by the Company of an electronic version thereof with the
Commission) the Base Prospectus, dated December 15, 2010, which is a part of the
Company’s Registration Statement, the documents incorporated by reference
therein and any free writing prospectus (collectively, the “Disclosure
Package”), prior to or in connection with the receipt of this Agreement. The
Investor acknowledges that, prior to the delivery of this Agreement to the
Company, the Investor will receive certain additional information regarding the
Offering, including pricing information (the “Offering Information”). Such
information may be provided to the Investor by any means permitted under the
Securities Act, including the Prospectus Supplement, a free writing prospectus
and oral communications.

9. No offer by the Investor to buy Shares and Warrants will be accepted and no
part of the Purchase Price will be delivered to the Company until the Investor
has received the Offering Information and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Company (or Roth on behalf of the Company) sending (orally, in writing or by
electronic mail) notice of its acceptance of such offer. An indication
of interest will involve no obligation or commitment of any kind until the
Investor has been delivered the Offering Information and this Agreement is
accepted and countersigned by or on behalf of the Company.



--------------------------------------------------------------------------------

10. The Company acknowledges that the only material, non-public information
relating to the Company or its subsidiaries that the Company, its employees or
agents has provided to the Investor in connection with the Offering prior to the
date hereof is the existence of the Offering.



--------------------------------------------------------------------------------

Number of Shares:             

Aggregate Purchase Price per Share and related Warrant: $1.50

Aggregate Purchase Price: $        

Number of Warrant Shares subject to Warrants (Equal to Number of Shares
multiplied by 0.30 and rounded down to the nearest whole number):             

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

Dated as of: August 28, 2012

 

INVESTOR  

By:  

 

Print Name:  

 

Title:  

 

Address:  

 

 

Agreed and Accepted

this 28th day of August, 2012:

CATALYST PHARMACEUTICAL PARTNERS, INC.

 

By:  

 

  Title:



--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES

1. Authorization and Sale of the Securities. Subject to the terms and conditions
of this Agreement, the Company has authorized the sale of the Securities.

2. Agreement to Sell and Purchase the Securities; Placement Agent.

2.1 At the Closing (as defined in Section 3.1), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of Shares and Warrants set forth on the
last page of the Agreement to which these Terms and Conditions for Purchase of
Securities are attached as Annex I (the “Signature Page”) for the aggregate
purchase price therefor set forth on the Signature Page.

2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Shares and Warrants to them. The Investor and the
Other Investors are hereinafter sometimes collectively referred to as the
“Investors,” and this Agreement and the Subscription Agreements executed by the
Other Investors are hereinafter sometimes collectively referred to as the
“Agreements.”

2.3 Investor acknowledges that the Company has agreed to pay Roth Capital
Partners, LLC (the “Placement Agent”) a fee (the “Placement Fee”) and to
reimburse the Placement Agent for certain expenses in respect of the sale of the
Shares and the Warrants to the Investor.

2.4 The Company has entered into a Placement Agency Agreement, dated the date
hereof, (the “Placement Agreement”), with the Placement Agent that contains
certain representations, warranties, covenants and agreements of the Company
that may be relied upon by the Investor, which shall be a third
party beneficiary thereof. The Company confirms that neither it nor any other
Person acting on its behalf has provided the Investor or their agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, nonpublic information, except as will be disclosed in the
Prospectus and/or in the Company’s Form 8-K to be filed with the Commission in
connection with the Offering. The Company understands and confirms that the
Investor will rely on the foregoing representations in effecting transactions in
securities of the Company.

3. Closings and Delivery of the Securities and Funds.

3.1 Closing. The completion of the purchase and sale of the Shares and the
Warrants (the “Closing”) shall occur at a place and time (the “Closing Date”) to
be specified by the Company and the Placement Agent, and of which the Investors
will be notified in advance by the Placement Agent, in accordance with Rule
15c6-l promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”). At the Closing, (a) the Company shall cause Continental Stock
Transfer & Trust Company, the Company’s “Transfer Agent”, to deliver to the
Investor the number of Shares set forth on the Signature Page registered in
the name of the Investor or, if so indicated on the Investor Questionnaire
attached hereto as Exhibit A, in the name of a nominee designated by the
Investor, (b) the Company shall cause to be delivered to the Investor a Warrant
for the number of Warrant Shares set forth on the Signature Page and (c) the



--------------------------------------------------------------------------------

aggregate purchase price for the Shares and the Warrants being purchased by the
Investor will be delivered by or on behalf of the Investor to the Company by
wire transfer against issuance of the Shares and the Warrants.

3.2 Conditions to the Obligations of the Parties.

(a) Conditions to the Company’s Obligations. The Company’s obligation to issue
and sell the Shares and the Warrants to the Investor shall be subject to:
(i) the receipt by the Company of the purchase price for the Shares and the
Warrants being purchased hereunder as set forth on the Signature Page and
(ii) the accuracy of the representations and warranties made by the Investor
and the fulfillment of those undertakings of the Investor to be fulfilled prior
to the Closing Date.

(b) Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the Shares and the Warrants will be subject to the accuracy of the
representations and warranties made by the Company and the fulfillment of those
undertakings of the Company to be fulfilled prior to the Closing Date, including
without limitation, those contained in the Placement Agreement, and to the
condition that the Placement Agent shall not have: (a) terminated the Placement
Agreement pursuant to the terms thereof or (b) determined that the conditions to
the closing in the Placement Agreement have not been satisfied. The Investor’s
obligations are expressly not conditioned on the purchase by any or all of the
Other Investors of the Shares and the Warrants that they have agreed to purchase
from the Company. The Investor understands and agrees that, in the event that
the Placement Agent in its sole discretion determines that the conditions to
closing in the Placement Agreement have not been satisfied or if the Placement
Agreement may be terminated for any other reason permitted by such Placement
Agreement, then the Placement Agent may, but shall not be obligated to,
terminate such Agreement, which shall have the effect of terminating this
Subscription Agreement pursuant to Section 14 below.

3.3 Delivery of Funds.

(a) DWAC Delivery. If the Investor elects to settle the Shares purchased by such
Investor through DTC’s Deposit/Withdrawal at Custodian (“DWAC”) delivery system,
no later than one (1) business day after the execution of this Agreement by the
Investor and the Company, the Investor shall remit by wire transfer the amount
of funds equal to the aggregate purchase price for the Shares and the Warrants
being purchased by the Investor to the following account designated by the
Company:

[To be separately provided to the Investor]

(b) Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
confirm that the account or accounts at the Placement Agent to be credited with
the Shares being purchased by the Investor have a minimum balance equal to the
aggregate purchase price for the Shares and the Warrants being purchased by the
Investor.



--------------------------------------------------------------------------------

3.4 Delivery of Shares.

(a) DWAC Delivery. If the Investor elects to settle the Shares purchased by such
Investor through DTC’s DWAC delivery system, no later than one (1) business day
after the execution of this Agreement by the Investor and the Company, the
Investor shall direct the broker-dealer at which the account or accounts to be
credited with the Shares being purchased by such Investor are maintained, which
broker/dealer shall be a DTC participant, to set up a DWAC instructing the
Transfer Agent to credit such account or accounts with the Shares. Such DWAC
instruction shall indicate the settlement date for the deposit of the Shares,
which date shall be provided to the Investor by the Placement Agent. Upon the
closing of the Offering, the Company shall direct the Transfer Agent to credit
the Investor’s account or accounts with the Shares pursuant to the information
contained in the DWAC.

(b) Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
notify the Placement Agent of the account or accounts at the Placement Agent to
be credited with the Shares being purchased by such Investor. On the Closing
Date, the Company shall deliver the Shares to the Investor through DTC directly
to the account(s) at the Placement identified by Investor. Upon receipt of such
Shares, the Placement Agent shall promptly electronically deliver such Shares to
the Investor, and simultaneously therewith payment shall be made by the
Placement Agent by wire transfer to the Company.

4. Representations, Warranties and Covenants of the Investor.

The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agent that:

4.1 The Investor (a) is knowledgeable, sophisticated and experienced in making,
and is qualified to make decisions with respect to, investments in securities
presenting an investment decision like that involved in the purchase of the
Securities, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the
Closing Date and (c) in connection with its decision to purchase the Shares and
the Warrants set forth on the Signature Page, has received and is relying only
upon the Disclosure Package and the documents incorporated by reference therein
and the Offering Information.

4.2 (a) No action has been or will be taken in any jurisdiction outside the
United States by the Company or the Placement Agent that would permit an
offering of the Securities, or possession or distribution of offering materials
in connection with the issue of the Securities in any jurisdiction outside the
United States where action for that purpose is required, (b) if the Investor is
outside the United States, it will comply with all applicable laws and
regulations in each foreign jurisdiction in which it purchases, offers, sells or
delivers Securities or has in its possession or distributes any offering
material, in all cases at its own expense and (c) the Placement Agent is not
authorized to make and has not made any representation, disclosure or use of any
information in connection with the issue, placement, purchase and sale of the
Securities, except as set forth or incorporated by reference in the Base
Prospectus, the Prospectus Supplement or any free writing prospectus.



--------------------------------------------------------------------------------

4.3 (a) The Investor has full right, power, authority and capacity to enter into
this Agreement and to consummate the transactions contemplated hereby and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation).

4.4 The Investor understands that nothing in this Agreement, the Prospectus, the
Disclosure Package, the Offering Information or any other materials presented to
the Investor in connection with the purchase and sale of the Shares and the
Warrants constitutes legal, tax or investment advice. The Investor has consulted
such legal, tax and investment advisors and made such investigation as it, in
its sole discretion, has deemed necessary or appropriate in connection with its
purchase of Shares and Warrants. The Investor also understands that there is no
established public trading market for the Warrants being offered in the
Offering, and that the Company does not expect such a market to develop. In
addition, the Company does not intend to apply for listing of the Warrants on
any securities exchange or other trading market. The Investor understands that
without an active market, the liquidity of the Warrants will be limited.

4.5 The Investor will maintain the confidentiality of all information acquired
as a result of the transactions contemplated hereby prior to the public
disclosure of that information by the Company in accordance with Section 13 of
this Annex.

4.6 Since the time at which the Placement Agent first contacted such Investor
about the Offering, the Investor has not disclosed any information regarding the
Offering to any third parties (other than its legal, accounting and other
advisors) and has not engaged in any purchases or sales of the securities of the
Company (including, without limitation, any Short Sales (as defined herein)
involving the Company’s securities). The Investor covenants that it will not
engage in any purchases or sales of the securities of the Company (including
Short Sales) prior to the time that the transactions contemplated by this
Agreement are publicly disclosed. The Investor agrees that it will not use any
of the Securities acquired pursuant to this Agreement to cover any short
position in the Common Stock if doing so would be in violation of applicable
securities laws. For purposes hereof, “Short Sales” include, without limitation,
all “short sales” as defined in Rule 200 promulgated under Regulation SHO under
the Exchange Act, whether or not against the box, and all types of direct and
indirect stock pledges, forward sales contracts, options, puts, calls, short
sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-U.S. broker dealers or foreign
regulated brokers.



--------------------------------------------------------------------------------

5. Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Shares and
Warrants being purchased and the payment therefor. The Placement Agent shall be
a third party beneficiary with respect to the representations, warranties and
agreements of the Investor in Section 4 hereof.

6. Notices. All notices, requests, consents and other communications hereunder
will be in writing, will be mailed (a) if within the domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile or (b) if delivered from
outside the United States, by International Federal Express or facsimile, and
will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by facsimile, upon electronic confirmation of
receipt and will be delivered and addressed as follows:

(a) if to the Company, to:

Catalyst Pharmaceutical Partners, Inc.

355 Alhambra Circle, Suite 1500

Coral Gables, Florida 33134

Attention: Patrick J. McEnany, Chairman, President and Chief Executive Officer

Fax: (305) 529-0933

with a copy (which shall not constitute notice) to:

Akerman Senterfitt

One Southeast Third Avenue, Suite 2500

Miami, Florida 33131

Attention: Philip B. Schwartz

Fax: (305) 349-4833

(b) if to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.

7. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.

8. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.

9. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.



--------------------------------------------------------------------------------

10. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

11. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties. The Company and the Investor acknowledge and agree that the
Company shall deliver its counterpart to the Investor along with the Prospectus
Supplement (or the filing by the Company of an electronic version thereof
with the Commission).

12. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s signed counterpart to this Agreement,
together with the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of the Shares and the Warrants to such
Investor.

13. Press Release. The Company and the Investor agree that the Company shall
(a) prior to the opening of the financial markets in New York City on August 28,
2012 issue a press release announcing the Offering and disclosing all material
information regarding the Offering and (b) as promptly as practicable on
August 28, 2012 file a current report on Form 8-K with the Securities and
Exchange Commission including, but not limited to, a form of this Agreement and
the form of Warrant as exhibits thereto.

14. Termination. In the event that the Placement Agreement is terminated by the
Placement Agent pursuant to the terms thereof, this Agreement shall terminate
without any further action on the part of the parties hereto.



--------------------------------------------------------------------------------

EXHIBIT A

CATALYST PHARMACEUTICAL PARTNERS, INC.

INVESTOR QUESTIONNAIRE

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

 

1.   The exact name that your Shares and Warrants are to be registered in. You
may use a nominee name if appropriate:   

 

2.   The relationship between the Investor and the registered holder listed in
response to item 1 above:   

 

3.   The mailing address of the registered holder listed in response to item 1
above:   

 

4.   The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:   

 

5.   Name of DTC Participant (broker-dealer at which the account or accounts to
be credited with the Shares are maintained):   

 

6.   DTC Participant Number:   

 

7.   Name of Account at DTC Participant being credited with the Shares:   

 

8.   Account Number at DTC Participant being credited with the Shares:   

 



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF WARRANT